Case 3:21-mj-00163-LGI Document 1-1 Filed 06/27/21 Page 1 of 3

 

 

SOUTHERN DISTRICT OF MISSISSIPPI

BY

    

FILED
JUN 27 2021

 

B-dlm) Wed LGL

 

 

AFFIDAVIT.

 

 

BEPUTY

 

L, Brittany Deichmann, Special Agent of the Federal Bureau of Investigation (“FBI”), being

duly sworn, hereby state as follows:

INTRODUCTION

I am a Special Agent with the Federal Bureau of Investigation (hereafter referred to as
“FBI’) and have been since January 8, 2017 and am currently assigned to the Jackson Division of
the FBI. While employed by the FBI, I have assisted in investigating federal criminal violations
related to child exploitation, child pornography, armed robberies, carjacking, bank robberies,
homicides and other violent crimes. I have gained experience through training opportunities and
everyday work related to conducting these types of investigations. During my career, my
investigations have included the use of various surveillance techniques and the execution of
various search, seizure, and arrest warrants.

I, along with other FBI Special Agents and Task Force Officers, am involved in the
investigation of Demario Lamar Cotton for violating Title 18, United States Code, Section 111,
and Title 18, United States Code, Section 924(c).

Because this affidavit is being submitted for the limited purposes of securing a complaint
and arrest warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only those facts that I believe are necessary to establish probable
cause to believe that a violation of the aforementioned statute exists. The facts set forth in.this
affidavit are based on my own personal knowledge, subject interviews, my review of reports,
discussions I have had with other law enforcement officers, and other evidence.

PROBABLE CAUSE

On June 26, 2021 at approximately 10:45pm, FBI Special Agent on im and

Jackson Police Department (IPD) Detective Warren Hull were assisting with an arrest in the

vicinity of Neman Avenue in Jackson, Mississippi when gun shots were heard a short distance

 
Case 3:21-mj-00163-LGI Document 1-1 Filed 06/27/21 Page 2 of 3

from their location, SAP nc Detective Hull were conducting law enforcement activities with
Operation VGRIP, which is an FBI-led operation to reduce Violent Gang activities. SAP en
Detective Hull drove (separately) towards the gun fire in attempt to gain knowledge about the
shooting and render medical aid if needed. A dark colored SUV was observed driving at a high
rate of speed from the area of the gunshots. SABpod Detective Hull activated blue emergency
lights to stop the dark colored SUV, but the SUV fled at a high rate of speed. A short time later
while crm and Detective Hull were in pursuit of the vehicle, the passenger of the vehicle,
later identified as Keeunta Kentrail Cotton, date of birth October 9, 1983, was observed exiting
the vehicle near the intersection of El Paso Street and Oaklawn Drive in Jackson, Mississippi. SA
Bend Detective Hull stopped and went to approach and assist Keeunta Kentrail Cotton. The
driver, later identified as Demario Lamar Cotton, date of birth August 17, 1982, continued
driving a short distance before coming to a stop. Once stationary, Demario Lamar Cotton exited
from the vehicle and fired numerous rounds from a semi-automatic rifle at cA” and Detective
Hull. One of the rounds fired by Demario Lamar Cotton struck SA[BBin the back. Demario
. Lamar Cotten got back into the SUV and sped away from the area. Keeunta Kentrail Cotton
remained at the scene of the shooting. SA ER was transported to University of Mississippi
Medical Center (UMMC) via ambulance for treatment of his gunshot wound,
| JPD responded to the scene and located approximately twenty-six cartridge cases in the
area where Demario Lamar Cotton was reported firing the semi-automatic weapon from.
Keeunta Kentrail Cotton agreed to give a voluntary statement at JPD headquarters of the events he
witnessed on the night of June 26, 2021. Keeunta Kentrail Cotton (“Keeunta”) said he and his
brother, Demario Lamar Cotton, left from their mother’s birthday party in Jackson, Mississippi
in Demario’s SUV. Demario Lamar Cotton was driving and Keeunta was the passenger. While

driving, Demario Lamar Cotton began acting and driving erratically. While Keeunta attempted

 
Case 3:21-mj-00163-LGI Document 1-1 Filed 06/27/21 Page 3 of 3

to calm Demario Lamar Cotton down, Demario Lamar Cotton took possession of a semi-
automatic rifle, referred to Keeunta as a “Draco,” that was in the vehicle at the time stated, “If
police get behind me, I have armor piercing rounds and will shoot them mother fuckers.” This
statement was prior to SAR ns Detective Hull attempting to conduct a vehicle stop on the
SUV. After seeing sii and Detective Hull’s emergency lights behind him, Demario
Lamar Cotton made the statement, “They ain*t taking my Draco. Pll shoot all them mother
fuckers,” while speeding away in the SUV. Demario Lamar Cotton finally slowed down enough
for Keeunta to exit from the passenger side of the vehicle. At which time, Keeunta laid on the
ground to surrender to law enforcement and Demario Lamar Cotton began firing on law
enforcement numerous times with his Draco. Keeunta was shown a six (6) person photograph line-

up and identified Demario Lamar Cotton as his brother and the driver of the SUV who shot 5A

CONCLUSION

Based on the forgoing, your Affiant believes that probable cause exists showing Demario
Lamar Cotton violated Title 18, United States Code, Section 111, and Title 18, United States
Code, Section 924(c). Lrespectfully request that the Court authorize a complaint charging Demario

Lamar Cotton with the aforementioned offense and issue a warrant for his arrest.

Pil <e fanm

Brittany Deichmann
Special Agent
Federal Bureau of Investigation

Sworn and subscribed before me

“his the ee no pee
y ioe Le

“Hon. LaKeysha Greer Isaac
United States Magistrate Judge

  
 

 
